Citation Nr: 0304682	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  94-06 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to benefits under the provisions of 
38 U.S.C.A. § 1318 (West 2002).

2.  Entitlement to service connection for the cause of death.

3.  Entitlement to service connection for an acquired 
psychiatric disability, for the purpose of accrued benefits.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Lawson, Counsel

REMAND

The veteran served on active duty from September 1969 to 
September 1971.  He did not serve in Vietnam or in combat.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

The Board remanded the case to the RO in November 1998.  One 
of the purposes of the remand was to have the RO render a 
determination as to whether the veteran's mother was eligible 
for 38 U.S.C.A. § 1318 benefits or otherwise a claimant.  
Another was to have the RO render a determination as to 
whether the appellant was a "dependent parent" for the 
purpose of payment of accrued benefits under 
38 U.S.C.A. § 5121.  

A hearing was held at the RO in March 1999.  In April 1999, 
the hearing officer realized that she did not have 
jurisdiction to render initial determinations.  The case 
languished at the RO until December 2002.  Then, in December 
2002, after the appellant's representative made an inquiry 
into the status of the case, the administrative decision 
which was originally sought in the Board's November 1998 
remand was rendered.  

The RO decided in December 2002 that the appellant was not an 
eligible claimant for dependency and indemnity compensation 
purposes under 38 U.S.C.A. § 1318.  It decided that she was 
an eligible claimant for entitlement to accrued benefits 
pursuant to 38 U.S.C.A. § 5121, and that she was not entitled 
to payment of accrued benefits based on reimbursement of 
funeral expenses because the evidence of record showed that 
the funeral expenses were paid by J.H., the veteran's 
brother, and because, as to other monies paid to a funeral 
home, the statement did not include information on who made 
the payments.

After the RO rendered its administrative determinations in 
December 2002, it then returned the case to the Board.  

Unfortunately, the RO failed to notify the appellant of its 
administrative decision.  The RO prepared nothing in regard 
to VCAA.  Notification is required before further appellate 
action can be taken by the Board.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should take measures to 
ensure compliance with the Veterans 
Claims Assistance Act of 2000.

2.  The RO must notify the appellant of 
the administrative determinations the RO 
made in December 2002 and provide her 
with any additional process which may be 
necessary.  

If benefits sought on appeal remain denied, the case should 
be returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



